DETAILED ACTION
	This Office Action, based on application 15/155,473 filed 16 May 2016, is filed in response to applicant’s amendment and remarks filed 22 October 2021.  Claims 1-3, 6-10, 13-17, 20, and 21 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 22 October 2021 in response to the Office Action mailed 22 July 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued new matter and indefiniteness rejections in view of applicant’s amendment and remarks removing the elements at issue.  
	Claims in view of Prior Art
Since the applicant has extensively amended the claimed subject matter including removing the specific language cited as not being disclosed by prior art, independent Claims 1, 8, and 15 have been re-evaluated below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
The following claims are objected to due to informalities:  
Claim 1, 8, and 15: “responsive to determining the first memory device has unused memory bandwidth” (e.g. as recited in exemplary Claim 1) should be “responsive to determining the first memory device has the unused memory bandwidth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Exemplary Claim 1 was amended to recite “determining the first memory device has unused memory bandwidth otherwise allocated to a primary compute task of the first tenant and the second tenant, wherein data currently residing in the first memory device is used in performing the primary compute task”.  There appears to be insufficient antecedent basis for the term “the primary compute task” in the claim given an interpretation of the limitation due to the nuances of the English language as to whether the limitation recites one task (the single task is shared between tenants) or two tasks (each tenant independently is associated with a primary task).  ¶[0023] states “the management module interacts with individual tenants to receive workload requests”; the specification provides no description of a task shared between two tenants.  As such, the Office interprets the limitation “a primary compute task of the first tenant and the second tenant” as being directed to two distinct compute tasks: a first primary compute task of the first tenant, and a second primary compute task of the second tenant.  As such, references to “the primary compute task” in the claims lack antecedent basis as the term isn’t 

Claims in view of Prior Art
	In view of the indefiniteness rejection to the claims, a prior art rejection cannot be reasonably applied to the instant claims; specifically, the determination of whether a first memory has ‘unused memory bandwidth’ and what specifically constitutes ‘unused memory bandwidth’.  As previously noted in prior art rejection to the claims in the Office Action mailed 1 January 2021, the Office maintains the combination BARTFAI, ROESE, HOMMA, and BOBROFF disclose applicant’s invention as previously limited in the claims submitted 4 August 2020.  In the amendment filed 22 October 2021, the applicant incorporates the concept of executing an analytic function under the various conditions as limited in the claims including: (1) the selection of a memory device in which to perform the analytic function based on constraints of the device, and (2) the connection of a designated processor to the memory device in response to determining the memory device has unused bandwidth and the memory device has enough data to perform the analytic function.  While the Office maintains BARTFAI discloses an analogous invention of performing analytic functions on data of memory devices with ROESE disclosing such functions may be executed on unused bandwidth on selected memories that meet constraints as taught by HOMMA and BOBROFF, prior art may not explicitly disclose or otherwise render obvious the various conditions as a whole.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137